é eo ce 6 : ; 3
“ AO 245B (Rey. 02/08/2019) Judgment in a Criminat Petry Case (Modified) a : Page 1 of ]

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)
Juan Carlos Tapia-Ruiz Case Number: 3:19-mj-22509
Bridget Kennedy

 

Defendant's Attorney

REGISTRATION NO, 85947298

THE DEFENDANT:
XJ pleaded guilty to count(s) 1 of Complaint

 

C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
C) The defendant has been found not guilty on count(s)
[1 Count(s) | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is s hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of:

_ TIME SERVED O days

 

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE. or DHS or other arresting agency return all property and ail documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, __ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019

 

Date of Imposition of Sentence

rounea / Al Cally | splash br

 

DUSM | HORORABLE JACQUELINE'S. CORLEY
: ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - —-319-mj-22509

 

 
